In an action, inter alla, for malicious prosecution, defendant Richard Cardus appeals from so much of an order of the Supreme Court, Nassau County, dated September 9, 1974, as, upon reargument, (1) denied that branch of defendants’ motion which sought a dismissal of the complaint as to appellant and directed that the action be severed and continued as to him and (2) granted so much of plaintiffs cross motion for leave to serve an amended complaint as sought to serve such an amended complaint upon appellant. Order reversed insofar as appealed from, on the law, with $20 costs and disbursements, said branch of defendants’ motion granted and action dismissed as to appellant; cross motion, insofar as it sought leave to serve an amended complaint upon appellant, denied. Subdivision 2 of section 52 of the County Law provides, as is here pertinent, "No action shall be maintained against an * * * employee of a county unless the notice of claim for damages was filed in the manner and within the time prescribed in subdivision one and also served personally or by registered mail upon such * * * employee within the same period of time” (emphasis supplied). Appellant, a policeman employed by the County of Nassau (which was also named as a defendant) was never served with a notice of claim. In light of the foregoing and under all the circumstances herein, the action should have been dismissed as to him. Consequently, plaintiffs request for leave to serve an amended complaint should have been denied as academic. Rabin, Acting P. J., Hopkins, Brennan, Munder and Shapiro, JJ., concur.